22 N.Y.2d 889 (1968)
In the Matter of Edward O'Connor, Respondent,
v.
James M. Power et al., Constituting the Board of Elections of the City of New York, and Charles F. Murphy, Appellant.
Court of Appeals of the State of New York.
Argued September 25, 1968.
Decided September 26, 1968.
Joseph O. Giaimo for appellant.
Bernard P. Lampert for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs. (See Matter of Serri v. Heffernan, 298 N.Y. 629.) No opinion.